—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated June 28, 1998, which denied their motion for summary judgment dismissing the complaint upon the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The reports affirmed under penalty of perjury by Dr. Leo Sultan and Dr. Frederick Mortati made out a prima facie case that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
The only competent medical evidence which the plaintiffs submitted in opposition to the motion, the report which was affirmed under penalty of perjury by Dr. Anthony T. Rosa, failed to indicate that the injured plaintiff’s injuries were serious pursuant to the statutory definition or causally related to the accident (see, Verrelli v Tronolone, 230 AD2d 789). The plaintiffs’ evidence thus failed to raise a triable issue of fact (see, CPLR 3212 [b]). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.